


Exhibit 10.102


Kevin Silva
Executive Vice President,
Chief Human Resources Officer
Voya Financial®
230 Park Avenue
New York, NY 10169


April 7, 2015




Charles P. Nelson
[Home Address]




    
Dear Charles:


I am very pleased to extend a contingent offer of employment with Voya
Financial®. The purpose of this letter is to set forth the provisions of our
offer for the position of CEO, Retirement Solutions. We ask that the provisions
set forth remain confidential and, unless otherwise directed, any questions you
have regarding these provisions should be discussed with me.




Please note that conditions (e.g. background, references, licenses) for
employment are discussed in the "Contingencies" sections below.




Employer Entity: The official name of your employer is Voya Retirement Insurance
and Annuity Company ("Company"). The employer's main office is located at One
Orange Way, Windsor, CT 06095, (860)580-4646.




Start Date/Location: Your start date will be mutually agreed upon, but no later
than May 1st, 2005. You will work in the Voya office currently located at One
Orange Way, Windsor, CT 06095.




Base Salary: Your annual base salary will be $700,000, payable semi-monthly on
the 15th and last day of each month. If the 15th or last day of the month falls
on a day in which banks are closed, you will be paid on the business day before
in accordance with the Company's regular payroll practices. As an exempt
employee, you are not eligible for overtime compensation over 40 hours per week.
You will be scheduled for a performance review at our common anniversary date of
March 2016, and annually thereafter. The Company reserves the right to review
and adjust compensation to reflect what is appropriate for each position and
consistent with your performance. No minimum wage allowances will be deducted
from your pay.




Incentive Compensation Plan: You will be eligible to participate in the
Incentive Compensation Plan (ICP). Based on the achievement of business and
individual objectives, you may be awarded a bonus based on your start date under
the ICP for the performance year of 2015. Bonuses are typically paid in March
following the conclusion of the plan year. Your target bonus incentive is 125%
of your year-end base salary. Please note that ICP awards are not guaranteed.
The ICP is a discretionary plan and the Company reserves the right to modify or
discontinue the terms of the ICP at any time, including but not limited to
mandating a partial deferral of any award. To the extent any ICP awards are paid
for performance year 2015, you will be eligible for a full ICP award that is not
prorated based on your date of hire.









[Voya Logo]
RETIREMENT I INVESTMENTS I INSURANCE                                 



--------------------------------------------------------------------------------






Long-Term Incentive Awards: You will be eligible to receive long-term incentive
awards. Your target award value will be 250% of your annual base salary. Awards
are reviewed each year and are not guaranteed; therefore participation is at the
discretion of the Company. To the extent any LTI awards are paid for performance
year 2015, you will be eligible for a full LTl award that is not prorated based
on your date of hire. Further details regarding long-term incentive awards will
be provided once you are granted an award.




Stock Ownership Requirements: The Compensation and Benefits Committee of Voya's
Board of Directors recently established Executive Stock Ownership Guidelines.
You are covered by these Guidelines and will be required to own two times your
base salary. The Guideline must be met within five years of the start of your
employment. During the phase-in period, you will be required to retain 50% of
the net after-tax shares received upon the vesting of all equity awards granted
to you after your hire date (Net Share Retention Requirement). Following the
initial phase-in period, if you at any time fail to meet the Guidelines (either
due to sales or due to a declining share price), the Net Share Retention
Requirement will be 100%. Please refer to Voya's Executive Stock Ownership
Guidelines for full details.




One-Time Awards: As we discussed we will grant you $3,300,000 of one-time awards
as described below:




1. One-time Restricted Stock Unit Award: You will receive a one-time Restricted
Stock Unit (RSU) award with an initial grant value of $1,700,000. The first part
of the award will have a grant value of $1,000,000 with 50% of the award will
vest four years after the grant date and the remaining 50% will vest 8 years
after the grant date. The second part of the award will have a grant value of
$700,000 and will vest 1/3 per year beginning one year after the date of grant.
The total award will be granted pursuant to the 2014 Omnibus Employee Incentive
Plan, with additional terms and conditions, including a vesting schedule, to be
set forth in an award agreement to be entered into between you and the Company.
The grant, which is subject to approval by the Compensation and Benefits
Committee of Voya's Board of Directors and conditioned upon your execution of
the award agreement, will generally be made within 90 days of your start date
subject to Compensation and Benefit Committee approval prior to the grant date.
The number of RSUs granted by the award will the calculated by dividing the
grant value by the closing price on the New York Stock Exchange of one share of
Company stock (ticker: VOYA) on the grant date. You will receive more
information about this award once your employment has commenced.




2. One-time Performance Share Unit Award: You will receive a one-time
Performance Share Unit (PSU) award with an initial grant value of $700,000. The
award will cliff vest three years after the date of grant and the final number
of shares that will vest is based on the achievement of the Retirement Solutions
three year business plan. This award will be granted pursuant to the 2014
Omnibus Employee Incentive Plan, with additional terms and conditions, including
a vesting schedule, to be set forth in an award agreement to be entered into
between you and the Company. The grant, which is subject to approval by the
Compensation and Benefits Committee of Voya's Board of Directors and conditioned
upon your execution of the award agreement, will generally be made within 90
days of your start date subject to Compensation and Benefit Committee approval
prior to the grant date. The number of PSUs granted by the award will the
calculated by dividing the grant value by the closing price on the New York
Stock Exchange of one share of Company stock (ticker: VOYA) on the grant date.
You will receive more information about this award once your employment has
commenced.




3. Deferred Cash Award: You will receive a one-time deferred cash award in the
amount of $700,000. The award will be payable in three (3) installment(s): one
initial installment of $233,333 payable in May 2016, the second installment in
the amount of $233,333 payable in or about May 2017, and the third installment
of $233,334 payable in May 2018. Payments will be subject to applicable taxes
and withholdings.



[Voya Logo]
RETIREMENT I INVESTMENTS I INSURANCE                                 



--------------------------------------------------------------------------------






4. Sign-On Cash Award: You will receive a sign a one-time sign on award in the
amount of $200,000 payable as soon as possible after your start date. The
payment will be subject to applicable taxes and withholdings and a one-year
payback period.




Deferred Compensation Savings Plan: You will be eligible to participate in the
Company's Deferred Compensation Savings Plan (DCSP) effective on your date of
hire. If you would like to receive a copy of the plan details and enrollment
materials please contact Paula Ward at (770) 933-3639. You must return your
enrollment forms to the benefits department within 30 days of your date of hire
to participate in the calendar year 2015. Deferral elections will begin as soon
as administratively possible once you have received an approval confirmation.




Pension Plan: You will be eligible to participate in the Voya Retirement Plan
("Pension Plan"). The Pension Plan is a defined benefit retirement plan that is
funded by the Company and does not require employee contributions. Eligible
employees, (generally, any part-time or full time employees excluding
temporaries) will enter the Pension Plan on their date of hire and will accrue
benefits under a cash balance pension formula which credits an amount equal to
4% of your eligible pay to a notional account each month. Interest is credited
monthly based on a 30 year U.S. Treasury securities bond rate published by the
IRS in the preceding August of each year. You are vested in this benefit after
three calendar years of employment in which you work at least 1000 hours per
calendar year. For more information regarding this benefit please consult the
Retirement Plan Summary Plan Description found on Voya 360°. Once you have
received your first pay check you can go on-line at
www.yourbenefitsresources.com/voya and view your pension benefits.




401(k) Savings Plan: Under the Voya 401(k) Savings Plan ("Savings Plan"), the
Company will match 100% of the first 6% of eligible compensation that you
contribute to the Savings Plan, subject to IRS limitations. You may enroll in
the Savings Plan as soon as the plan administrator receives your payroll data
(usually 1 week of your hire date). If you do not actively enroll or waive
enrollment within your first 60 days of employment, you will be automatically
enrolled in the Savings Plan with a pre-tax contribution rate equal to 3% of
your eligible compensation and your contribution rate will automatically be
increased by 1% each March until it reaches 6%. You may change your contribution
rate and investment elections at any time. The Company's matching contributions
are made when your contributions are made. The Savings Plan also accepts
rollovers from any other qualified plan at any time. You will receive additional
information about the Savings Plan, including investment options and enrollment
instructions shortly after your date of hire.




Welfare Benefits: The Company offers flexible benefits plans that you can use to
build a benefits package that meets your needs (e.g., medical, dental, vision,
life insurance, etc.). Basic company-provided benefits become effective
immediately on your date of hire. Elective benefits such as medical, dental,
vision and other supplemental coverage options, become effective upon your date
of hire provided you make your elections within 30 days of your hire date.
Detailed benefits information is located on Voya 360° and a personalized
worksheet with instructions on how to enroll in benefits will be mailed to you
at your home address as soon as you come on board.





[Voya Logo]
RETIREMENT I INVESTMENTS I INSURANCE                                 



--------------------------------------------------------------------------------




Paid Time-Off (PTO) Bank: You will be provided with an annual PTO Bank of 264
hours (33 days). The PTO Bank can be used for absences for vacation, personal
time, family illness and individual sick days.




Changes to Benefit Programs: The benefit programs described on the Company's
pre-boarding site may be changed by the Company, in whole or in part, at any
time, with or without notice to you. Your participation in any benefit programs
does not ensure your continued employment or the right to any benefits, except
as specifically provided in any Company benefit plan.




Worker's Compensation Insurance Carrier Information: Workers' Compensation
Insurance Carrier: AIG, P.O. Box 1821, Alpharetta, GA 30023-1821 -Telephone:
800-448-9707. For any inquiries regarding Benefits and Pay please contact Voya,
5780 Powers Ferry Road, Atlanta, GA 30327 - HR — (800) 555-1899.




Relocation: The Company will assist you with reasonable relocation expenses
under the Orange Relocation Plan associated with your move. A counselor from
American International Relocation Solutions (AIReS) will be in touch with you
directly. If you voluntarily leave or are terminated for cause, as determined by
the Company, within twelve months of your start date, you will be required to
repay a prorated portion of the reimbursed relocation expenses. The repayment
amount will be determined by multiplying the total amount of reimbursed
relocation expenses and a fraction, the numerator of which is the number of
months remaining in the 12 month period and the denominator of which is twelve.




Confidentiality of Information: In the performance of your duties on behalf of
the Company, you will have access to, receive and be entrusted with confidential
information regarding the Company, its affiliates and their clients. All such
confidential information is to be held in strictest confidence and, except in
the performance of your duties on behalf of the Company, you shall not directly
or indirectly disclose or use any such confidential information. This
information shall be and remain the Company's sole and exclusive property. Upon
termination of your employment, or whenever requested by the Company, you shall
promptly deliver to the Company any and all confidential information or other
Company property in your possession or under your control.




Contingencies: This offer is contingent upon: (i) verification of your
references; (ii) successful completion of a background check; (iii) successful
passing of a pre-employment drug screening test; (iv) verification of your
eligibility to work in the U.S.; (v) execution of the Mutual Agreement to
Arbitrate Claims; and (vi) if applicable, successful completion of the U-4
application. Federal law requires all new employees to demonstrate their
identity and authorization to work in this country by presenting documents
listed on the Employment Eligibility Verification Form 1-9. The Mutual Agreement
to Arbitrate Claims is an agreement between you and the Company to resolve
disputes through arbitration.




Employment at Will: This letter is not intended to create an employment
contract, and the terms and conditions of your employment may be changed at the
Company's discretion. Employment with the Company is on an at-will basis. This
means that you are not employed for any set period of time, and you or the
Company may terminate your employment at any time, for any reason.




Getting Started: The enclosed materials include information that will assist
with your onboarding. Please review the Welcome to Voya document for information
about the documents and types of identification you must bring on your first day
to complete your 1-9.







[Voya Logo]
RETIREMENT I INVESTMENTS I INSURANCE                                 

